DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the limitation “each circuit tube has a vertical distance between adjacent run lengths of the circuit tube with the vertical distance decreasing as the circuit tube extends from adjacent the inlet header to adjacent the outlet header” is indefinite, in context, since it cannot be discerned how claim 2 further defines the instant invention or rather are the vertical distances in claim 2 different frim the vertical distances in Claim 1. Further clarification is required.
Regarding Claim 9, the limitation “the outlet run lengths of the first and second circuit tube that are adjacent the inlet header” is indefinite, in context, since it cannot be discerned how the outlet run lengths are adjacent the inlet header. Further examination purposes, “the outlet run lengths of the first and second circuit tube that are adjacent the inlet header” will be interpreted as --the outlet run lengths of the first and second circuit tube that are adjacent the outlet header--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19, 23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) and in further view of Jamieson (USP 5417199).
Regarding Claim 13, Stutz discloses indirect heat exchanger comprising: 
a plurality of circuit tubes (63); 
inlet (61) and outlet (62) headers connected to the circuit tubes (shown in figures 6-7); 
an evaporative fluid supply (shown in figure 6, wherein water is delivered through the nozzles (72)) configured to distribute evaporative fluid onto the circuit tubes (shown in figure 6); 
a sump (“sump for collecting the spray tree over the coils”, col. 1 ll. 62-63) configured to collect evaporative fluid from the circuit tubes (shown in figure 1); 
a pump (46) configured to pump evaporative fluid from the sump to the evaporative fluid supply (shown in figure 6); 
a fan (81) and a motor (82) operable to cause air to move over the circuit tubes (shown in figure 6); 
each circuit tube extending in a series of run lengths and return bends (shown in figures 6-7, pipe lengths extending between bends);
the plurality of circuit tubes including a first circuit tube (rightmost tube as shown in figure 6, extending between the manifolds (61 and 62)); and 
a first pair of run lengths both having a first horizontal cross sectional dimension, a first vertical cross sectional dimension and a first circumference (shown in figures 6-7, wherein the first two pipes along the top row adjacent the inlet have a horizontal cross section, vertical cross section and an accompanying circumference); 
a second pair of run lengths both having a second horizontal cross sectional dimension, a second vertical cross sectional dimension and a second circumference that is the same as the first circumference (shown in figures 6-7, wherein the first two pipes along the bottom row adjacent the outlet have a horizontal cross section, vertical cross section and an accompanying circumference).
Stutz fails to disclose the run lengths of each circuit tube having a decreasing horizontal cross sectional dimension and an increasing vertical cross sectional dimension as the circuit tube extends from adjacent the inlet header to adjacent the outlet header;
the run lengths of the first circuit tube including: 
a first pair of run lengths both having a first horizontal cross sectional dimension, a first vertical cross sectional dimension; and 
a second pair of run lengths both having a second horizontal cross sectional dimension less than the first horizontal cross sectional dimension and a second vertical cross sectional dimension larger than the first vertical cross sectional dimension.
Wisniewski, also drawn to a heat exchange having flow channels between headers, teaches each circuit tube (90 and 80, being the tubes on the inlet and outlet of the oil cooler (14)) having a decreasing horizontal cross sectional dimension (shown in figures 3-4, wherein b3 is greater than b2, see col. 4 ll. 43-45) and an increasing vertical cross sectional dimension (“It is appreciated however, that the tubes 90 having a larger hydraulic diameter may define other dimensions for a3 and b3 while still defining a larger hydraulic diameter” col. 4 ll. 44-47) as the circuit tube (90 and 80) extends from adjacent the inlet header (36) to adjacent the outlet header (38), “The oil cooler 14 is configured such that half of the tubes (the third series of tubes 90) carry refrigerant from the oil cooler inlet header 36 to the second header 22 (from right to left as viewed in FIG. 1).  Oil then flows from the second header 22, through the second series of tubes 80 and 90, and back to the oil cooler outlet header 38 (from left to right as viewed in FIG. 1)”, col. 3 ll. 48-54) and
the run lengths of a circuit tube including: 
a first pair of run lengths (shown in figure 1, wherein there are three run lengths having tubes (90)) both having a first horizontal cross sectional dimension and a first vertical cross sectional dimension (shown in figure 4); and 
a second pair of run lengths (shown in figure 1, wherein there are three run lengths having tubes (80)) both having a second horizontal cross sectional dimension less than the first horizontal cross sectional dimension (shown in figures 3-4) and a second vertical cross sectional dimension larger than the first vertical cross sectional dimension (see analysis below).
While a modified Stutz does not explicitly disclose successively increasing the height (a3-a2) of the channel along with decreasing the width (b3-b2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height of the channel, since such a modification would have involved a mere change in the size (or dimension) of the channel.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Wisniewski explicitly discloses that the hydraulic diameter of the tubes (90) are greater than the hydraulic diameter of the downstream tubes (80), wherein the dimensions (height and width) of the tubes may be altered to achieve the aforementioned effect (see col. 4 ll. 44-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height and decrease the width of the channels in successive fluid paths while maintaining a decreasing hydraulic diameter in order to control fluid velocity and pressure drop through the heat exchanger. 
Although Stutz discloses pipes having the same circumference between an inlet and outlet header, Stutz fails to disclose and a first pair of run lengths having a first circumference and a second pair of run lengths having a second circumference that is the same as the first circumference, wherein the pipe is being structurally altered.
Jamieson, also drawn to a heat exchanger having circuit tubes with a plurality of run lengths, teaches a first pair of run lengths having a first circumference (circumference of the bottom most run lengths of the serpentine tubes (30)) and a second pair of run lengths having a second circumference (circumference of the second bottom most run lengths of the serpentine tubes (30)) that is the same as the first circumference (the surface alterations are crimped onto the tube, therefore even though different cross sections exist within the tube the circumferences are the same).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with a first pair of run lengths having a first circumference and a second pair of run lengths having a second circumference that is the same as the first circumference, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube, to minimize the fabrication complexity with a smaller number of components within the assembly or to provide a single serpentine tube with necessary fabrication equipment to minimize joints along the tube.
Regarding Claim 14, a modified Stutz further teaches each circuit tube run length is of a uniform horizontal cross sectional dimension and a uniform vertical cross sectional dimension for the entire length of the circuit tube run length (shown in figures 6-7 of Stutz and further taught in figure 1 of Wisniewski).
Regarding Claim 15, a modified Stutz further teaches the circuit tubes each have an inner surface that defines a fluid flow path and an outer surface opposite the inner surface, the inner surface and the outer surface having matching cross-sectional shapes throughout the circuit tube (shown in figures 6-7 of Stutz).
Regarding Claim 16, a modified Stutz further teaches the run lengths of each circuit tube have the same internal surface area and the same external surface area (shown in figures 6-7 of Stutz, wherein the modified tubes of Stutz, as taught by Wisniewski, maintain the same shape throughout their respective extensions between manifolds).
Regarding Claim 17, a modified Stutz further teaches run lengths of the first and second circuit tubes that are adjacent the inlet header each have a first ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length; wherein 
the run lengths of the first and second circuit tubes that are adjacent the outlet header each have a second ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length; and wherein 
the second ratio is larger than the first ratio (previously taught by Wisniewski in the rejection of Claim 1, wherein at least the width of the tube (90) is greater than the width of the subsequent tube (80) relative to the flow path. Therefore, the ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length at the inlet is less than the aforementioned ratio at the outlet).
Regarding Claim 18, a modified Stutz fails to explicitly disclose the first ratio is in the range of one to two, and the second ratio is greater than the first ratio but less than six. Since Wisniewski does, however, disclose that the second ratio is greater than the first ratio and that the progressive shape change of the interior of the tube has an impact on heat transfer, pressure drop, flow velocity, etc...; the value of the second ratio constitutes a defined impact on heat transfer based on the progressively changing cross sectional area. Therefore, the ratio of the vertical cross sectional dimension of each circuit tube run length to the horizontal cross sectional dimension is recognized is a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that when a larger ratio exists or rather that the vertical dimension increases and the horizontal dimension decreases the working fluid within the tube is slowed and the resistance to flow increases. The slowdown of fluid allows for further heat exchange at the expense of pressure drop within the tube system. Therefore, since the general conditions of the claim, i.e. that the second ratio is greater than the first ratio, were disclosed in the prior art by Wisniewski, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the second ratio as taught by Wisniewski having a value less than 6. See MPEP 2144.05 II.
Regarding Claim 19, a modified Stutz further teaches the run lengths of each circuit tube include run lengths having a non-circular cross section (shown in figures 3-4 of Wisniewski, wherein a racetrack passage shape is shown); and wherein the run lengths of each circuit tube have a uniform circumference (shown figures 3-4 of Wisniewski, further Stutz teaches a uniform circumference for the respective tubes).
Regarding Claim 23, Stutz further discloses each circuit tube has a unitary, one-piece construction (shown in figure 7, wherein the tubes are unitary as they extend from the inlet manifold to the outlet manifold). Further, Jamieson also teaches each circuit tube has a unitary, one-piece construction (shown in figure 7).
Regarding Claim 24, although Stutz teaches the first pair of run lengths (previously disclosed by Stutz as being the pipes adjacent the inlet) have a circular cross-section (shown in figures 6-7), Stutz fails to disclose the second pair of run lengths have a flattened cross-section.
Jamieson, also drawn to a heat exchanger having circuit tubes with a plurality of run lengths, teaches a first pair of run lengths a circular cross-section (the bottom most run lengths of the serpentine tubes (30)) and a second pair of run lengths have a flattened cross-section (the second bottom most run lengths of the serpentine tubes (30)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with a first pair of run lengths having a circular cross-section and a second pair of run lengths having a flattened cross-section, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube.
Regarding Claim 26, Stutz discloses an indirect heat exchanger comprising: 
a plurality of circuit tubes (63) each having a unitary, one-piece construction (shown in figure 7, wherein the tubes are unitary as they extend from the inlet manifold to the outlet manifold) and extending in a series of run lengths and return bends (shown in figures 6-7, pipe lengths extending between bends); 
inlet (61) and outlet (62) headers connected to the circuit tubes (shown in figures 6-7); 
an evaporative fluid supply (shown in figure 6, wherein water is delivered through the nozzles (72)) configured to distribute evaporative fluid onto the circuit tubes (shown in figure 6); 
a sump (“sump for collecting the spray tree over the coils”, col. 1 ll. 62-63) configured to collect evaporative fluid from the circuit tubes (shown in figure 1); 
a pump (46) configured to pump evaporative fluid from the sump to the evaporative fluid supply (shown in figure 6); 
a fan (81) and a motor (82) operable to cause air to move over the circuit tubes (shown in figure 6); and 
each circuit tube having the same circumference throughout the run lengths and the return bends of the circuit tube (shown in figures 6-7, wherein the pipes have the same circumference throughout the circuit tube).
Stutz fails to disclose the run lengths of each circuit tube having a decreasing horizontal cross sectional dimension and an increasing vertical cross sectional dimension as the circuit tube extends from adjacent the inlet header to adjacent the outlet header.
Wisniewski, also drawn to a heat exchange having flow channels between headers, teaches each circuit tube (90 and 80, being the tubes on the inlet and outlet of the oil cooler (14)) having a decreasing horizontal cross sectional dimension (shown in figures 3-4, wherein b3 is greater than b2, see col. 4 ll. 43-45) and an increasing vertical cross sectional dimension (“It is appreciated however, that the tubes 90 having a larger hydraulic diameter may define other dimensions for a3 and b3 while still defining a larger hydraulic diameter” col. 4 ll. 44-47) as the circuit tube (90 and 80) extends from adjacent the inlet header (36) to adjacent the outlet header (38), “The oil cooler 14 is configured such that half of the tubes (the third series of tubes 90) carry refrigerant from the oil cooler inlet header 36 to the second header 22 (from right to left as viewed in FIG. 1).  Oil then flows from the second header 22, through the second series of tubes 80 and 90, and back to the oil cooler outlet header 38 (from left to right as viewed in FIG. 1)”, col. 3 ll. 48-54).
While a modified Stutz does not explicitly disclose successively increasing the height (a3-a2) of the channel along with decreasing the width (b3-b2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height of the channel, since such a modification would have involved a mere change in the size (or dimension) of the channel.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Wisniewski explicitly discloses that the hydraulic diameter of the tubes (90) are greater than the hydraulic diameter of the downstream tubes (80), wherein the dimensions (height and width) of the tubes may be altered to achieve the aforementioned effect (see col. 4 ll. 44-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height and decrease the width of the channels in successive fluid paths while maintaining a decreasing hydraulic diameter in order to control fluid velocity and pressure drop through the heat exchanger. 
Although Stutz discloses pipes having the same circumference between an inlet and outlet header, Stutz fails to disclose each circuit tube having the same circumference throughout the run lengths and the return bends of the circuit tube, wherein the pipe is being structurally altered.
Jamieson, also drawn to a heat exchanger having circuit tubes with a plurality of run lengths, teaches each circuit tube having the same circumference throughout the run lengths and the return bends of the circuit tube (the surface alterations are crimped onto the tube, therefore even though different cross sections exist within the tube the circumferences are the same).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with each circuit tube having the same circumference throughout the run lengths and the return bends of the circuit tube, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube, to minimize the fabrication complexity with a smaller number of components within the assembly or to provide a single serpentine tube with necessary fabrication equipment to minimize joints along the tube.
Regarding Claim 27, a modified Stutz teaches each circuit tube including an inlet run length adjacent the inlet header having a first horizontal cross-sectional dimension, a first vertical cross-sectional dimension, and a first circumference (shown in figures 6-7, wherein the first two pipes along the top row adjacent the inlet have a horizontal cross section, vertical cross section and an accompanying circumference);
each circuit tube having an outlet run length adjacent the outlet header having a second horizontal cross-sectional dimension less than the first horizontal cross-sectional dimension (the decreasing horizontal cross section is previously taught by Wisniewski is the rejection of Claim 26), a second vertical cross-sectional dimension greater than the first vertical cross-sectional dimension (the increasing vertical cross sectional dimension is previously taught by Wisniewski is the rejection of Claim 26), and a second circumference the same as the first circumference (the run lengths having the same circumference is previously taught by Jamieson is the rejection of Claim 26).
Regarding Claim 28, although Stutz teaches the run lengths (previously disclosed by Stutz as being the pipes adjacent the inlet) have a circular cross-section (shown in figures 6-7), Stutz fails to disclose each circuit tube include a first run length having a circular cross-section and a second run length having an elliptical or obround cross-section.
Jamieson, also drawn to a heat exchanger having circuit tubes with a plurality of run lengths, teaches each circuit tube include a first run length having a circular cross-section (the bottom most run lengths of the serpentine tubes (30)) and a second run length having an elliptical or obround cross-section the second bottom most run lengths of the serpentine tubes (30)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with each circuit tube include a first run length having a circular cross-section and a second run length having an elliptical or obround cross-section, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube, wherein the pressure drop can be regulated by selecting the number and/or amount of elongated tubes.
Regarding Claim 29, a modified Stutz further the run lengths of each circuit tube include a run length having flat side portions (as previously taught by Wisniewski in the rejection of Claim 1, further Jamieson teaches crimping the tubes in order to produce a flat side portion).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in further view of Jamieson (USP 5417199) as applied in Claims 13-19, 23 and 26-29 above and in further view of Jamieson (USP 5417199) hereinafter referred to as Jamieson.
Regarding Claim 18, in addition to a modified Stutz, Jamieson, also drawn to a heat exchanger having tubing with a reduction in cross sectional area, teaches a first ratio of the first vertical cross sectional dimension (top to bottom direction in figures 8A-8C) to the first horizontal cross sectional dimension (right to left direction in figures 8A-8C) exists near the inlet end of each coil circuit (shown in figure 7, inlet end, 51, as being a circle, therefore the ratio is 1/1), and a second ratio of the second vertical cross sectional dimension to the second horizontal cross sectional dimension exists near the outlet end of each coil circuit, and wherein the second ratio is larger than the first ratio (shown in figure 8C, wherein the ratio of region (84c) in the vertical direction to the horizontal direction is larger than 1/1) and the first ratio is in the range of one to two (see above), and the second ratio is greater than the first ratio (see above) but less than six.
Jamieson fails to explicitly disclose the second ratio is less than 6.0. Since Jamieson does, however, disclose that the second ratio is greater than the first ratio and that the progressive shape change of the interior of the tube has an impact on heat transfer; the value of the second ratio constitutes a defined impact on heat transfer based on the progressively changing cross sectional area. Therefore, the ratio of the vertical cross sectional dimension of each circuit tube run length to the horizontal cross sectional dimension is recognized is a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that when a larger ratio exists or rather that the vertical dimension increases and the horizontal dimension decreased the working fluid within the tube is slowed and the resistance to flow increases. The slowdown of fluid allows for further heat exchange at the expense of pressure drop within the tube system. Therefore, since the general conditions of the claim, i.e. that the second ratio is greater than the first ratio, were disclosed in the prior art by Jamieson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the second ratio as taught by Jamieson having a value less than 6. See MPEP 2144.05 II.
Regarding Claim 20, although Stutz discloses all of the run lengths of the circuit tubes that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube (shown in figures 6-7) and Wisniewski teaches changing the shape of a tubular passage, a modified Stutz fails to disclose the run lengths of the first and second circuit tube that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube.
Jamieson, also drawn to a tubular heat exchanger, teaches the run lengths of a circuit tube adjacent the inlet includes a cylindrical outer surface (shown in figure 7, wherein the first run length of tubing from the inlet to the bottom most return bend is circular) extending from adjacent the inlet to adjacent one of the return bends of the circuit tube (shown in figure, further Jamieson teaches successive shape changes of the tube downstream of the circular run length, thereby presenting a teaching of having a circular run length upstream of tube transitioning portions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with the run lengths of the first and second circuit tube that are adjacent the inlet header each including a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in further view of Jamieson (USP 5417199) as applied in Claims 13-19, 23 and 26-29 above and in further view of Merrill (USP 4755331) hereinafter referred to as Merrill.
Regarding Claim 21, although Stutz discloses return bends as part of the tube and Wisniewski teaches tubes with a modified shape, Stutz fails to disclose each modified circuit tube return bend is circular in cross section.
Merrill, also drawn to an evaporative heat exchanger having tubular circuits, teaches elongated tube sections with each circuit tube return bend being circular in cross section (see abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with each circuit tube return bend being circular in cross section, as taught by Merrill, the motivation being to create a tubular spacing that does not block external working fluid thereby enhancing heat exchange between the working fluids.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in further view of Jamieson (USP 5417199) as applied in Claims 13-19, 23 and 26-29 above and in further view of Abbott (USP 5,353,868) hereinafter referred to as Abbott.
Regarding Claim 22, although Stutz discloses a metal heat exchanger, Stutz fails to disclose each circuit tube includes galvanized steel, stainless steel, aluminum, or copper.
Abbott, also drawn to a heat exchanger having tubular portions of a different shape, teaches the circuit tube is comprised of aluminum (col. 4 ll. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Stutz with an aluminum tube, as taught by Abbott, the motivation being to increase heat exchange with a material known to have a high thermal conductivity while also being corrosion resistant and readily available. 
Additionally, Stutz discloses the claimed invention except for each circuit tube is comprised of galvanized steel, stainless steel, aluminum, or copper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each circuit tube is comprised of galvanized steel, stainless steel, aluminum, or copper, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-12, 25 and 30-34 are allowed.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763